MAGER, Judge
(dissenting):
Although the granting of a petition for rehearing is the exception rather than the rule, it seems to me that the instant petition specifies matters which this court may *991have overlooked in rendering its decision to affirm. The litigation below sought to establish priorities among creditors of the defunct corporation, M. S. Industries International, Inc. The trial court upheld the claim of Carlton, appellee, in the proceeds of a certain lease between Camber Corporation, appellant, and M. S. Industries International, Inc. With all due respect to the learned trial judge and the majority of this court, I am of the opinion that the record supports the claim of Camber. In particular, there is sufficient evidence to reflect that Camber held an assignment of certain lease rights, which assignment entitled Camber, rather than Carlton, to a superior interest in the proceeds of the lease.
Accordingly, I would grant rehearing and reverse.